           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

MAE OLA GOODWIN                                          PLAINTIFF

v.                      No. 2:19-cv-54-DPM

AMERICAN BANKERS INSURANCE
COMPANY OF FLORIDA and 21ST
MORTGAGE CORPORATION                                 DEFENDANTS

                            JUDGMENT
     Goodwin's second amended and superseding complaint, and all
cross-claims and counterclaims, are dismissed with prejudice.



                                             v
                                D .P. Marshall Jr.
                                United States District Judge
